Action for damages for personal injuries resulting from the negligence of the defendant in driving around a curve and striking the plaintiff as he was crossing the street. The defendant’s automobile was moving at a high rate of speed and no warning signal of his approach was given. The plaintiff was struck after he had nearly reached the center of the street. He had looked north in the direction from which the defendant’s car was coming and saw nothing. He then turned to look toward possible traffic that might be coming in the opposite direction. Just” as he turned to look again the car struck him. The sole question raised on this appeal is that the plaintiff was contributorily negligent as a matter of law. Judgment unanimously affirmed, with costs. (Baker v. Close, 204 N. Y. 92; Knapp v. Barrett, 216 id. 226, and Pierce v. Armour & Co., 226 App. Div. 393; affd., 253 N. Y. 568.) Present — Young, Hagarty, Davis, Johnston and Adel, JJ.